Name: 98/221/EC: Commission Decision of 6 March 1998 concerning a request for exemption submitted by Germany pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  technology and technical regulations;  organisation of transport;  land transport;  European Union law
 Date Published: 1998-03-19

 Avis juridique important|31998D022198/221/EC: Commission Decision of 6 March 1998 concerning a request for exemption submitted by Germany pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the German text is authentic) Official Journal L 082 , 19/03/1998 P. 0049 - 0049COMMISSION DECISION of 6 March 1998 concerning a request for exemption submitted by Germany pursuant to Article 8(2)(c) of Council Directive 70/156/EEC on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (Only the German text is authentic) (98/221/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers (1), as last amended by European Parliament and Council Directive 97/27/EC (2), and in particular Article 8(2)(c) thereof,Whereas the request submitted by Germany on 25 April 1997, which was received by the Commission on 5 May 1997, contained the information required by Article 8(2)(c); whereas the request concerns the installation of a spray-suppression system in a category N3 type of vehicle;Whereas the reasons set out in the request, according to which such spray-suppression systems, and the installation of the same, do not meet the requirements of the relevant Directives, in particular Council Directive 91/226/EEC of 27 March 1991 relating to the spray-suppression systems of certain categories of motor vehicles and their trailers (3), are well-founded;Whereas the Community Directive concerned will be amended in order to permit the production and installation of such spray-suppression systems;Whereas the measure provided for in this Decision is in accordance with the opinion of the Committee on Adaptation to Technical Progress set up by Directive 70/156/EEC,HAS ADOPTED THIS DECISION:Article 1 The request submitted by Germany for an exemption concerning the installation of a spray-suppression system in a category N3 type of motor vehicle is hereby approved.Article 2 This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 6 March 1998.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 42, 23. 2. 1970, p. 1.(2) OJ L 233, 25. 8. 1997, p. 1.(3) OJ L 103, 23. 4. 1991, p. 5.